NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued October 14, 2009
                                  Decided January 5, 2010

                                           Before

                              JOHN L. COFFEY, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 08‐3462

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Western District of
                                                    Wisconsin.
       v.
                                                    No. 08‐CR‐34‐C‐02
CARRIE WHEATON,
     Defendant‐Appellant.                           Barbara B. Crabb,
                                                    Chief Judge.

                                          ORDER

        Carrie Wheaton pleaded guilty to taking pornographic pictures of her twin five‐year‐
old daughters.  The district court sentenced Wheaton to the statutory maximum of 30 years
in prison.  Wheaton argues on appeal that the court failed to “meaningfully consider”
evidence of her mental and psychological deficiencies or the goal of marginal deterrence. 
We affirm her sentence. 

       On at least two occasions in 2007 and 2008, Wheaton and her boyfriend, Roger Smith,
took dozens of pornographic pictures of Wheaton’s twin five‐year‐old daughters at
No. 08‐3462                                                                                Page 2
Wheaton’s parents’ home in Illinois.*  Several of the pictures included Smith touching the
girls with his penis or spreading their private areas with his hands.  Before taking pictures,
Wheaton gave cough syrup to the girls, who appeared to be asleep in all of the images. 
Smith took the camera’s memory cards to Wisconsin, where, with Wheaton’s consent, he e‐
mailed the pictures to others in his online chat group.

        Wheaton pleaded guilty to one count of sexually exploiting the girls, 18 U.S.C.
§ 2251(a).  Her base offense level was 32, U.S.S.G. § 2G2.1(a), with four additional levels for
exploiting children under the age of 12, § 2G2.1(b)(1)(A), four levels for drugging the girls
with cough syrup (conduct described in 18 U.S.C. § 2241(b)), § 2G2.1(b)(2)(B), two levels for
sharing the images online, § 2G2.1(b)(3), two levels for being the parent of the victims,
§ 2G2.1(b)(5), five levels for engaging in a pattern of prohibited conduct, § 4B1.5(b)(1), and a
two‐level adjustment for the combined offenses against both girls, § 3D1.4.  After a three‐
level reduction for acceptance of responsibility, § 3E1.1, her total offense level was 48.  With a
criminal history category of I, Wheaton’s advisory guideline range was life in prison.  The
statutory maximum sentence for her offense, however, was 30 years in prison, 18 U.S.C.
§ 2251(e).  Wheaton submitted a sentencing memorandum in which she requested a 20‐year
term of imprisonment.  Among other arguments, she asserted that marginal deterrence
demanded a sentence below the statutory maximum (so that worse offenders can receive a
harsher punishment).  She also attached an evaluation by Dr. Thomas Moran, a clinical
psychologist, to support her request for a shorter sentence.  Dr. Moran found that Wheaton
had below‐average cognitive functioning, but no actual disability, and that she was overly‐
trusting and easily manipulated by others. 

        At sentencing, Wheaton argued that intellectually she was very low functioning and
Smith preyed on her vulnerability.  The government responded that she was functional
enough to graduate from community college, had abused the children before she met Smith,
and participated in the offense for her own gratification.  The district court found that
Wheaton was weak‐willed and lacked the self‐discipline to keep herself from being a danger
to the community.  It agreed with the government that she committed the offense for reasons
independent of Smith’s and noted life imprisonment was “a real possibility.”  After
acknowledging Wheaton’s own abuse as a child and her history of mental health problems,
the court recounted the details of her offense.  It concluded that Wheaton’s crime was “about
as bad as it gets” and sentenced her to the statutory maximum of 30 years in prison and a
lifetime term of supervised release.



        *
        Wheaton finalized her divorce in September 2007 after starting a relationship with
Smith.  Her ex‐husband had custody of the girls, and Wheaton had visitation with them
every other weekend.
No. 08‐3462                                                                             Page 3
        Wheaton first argues that the district court imposed an unreasonable sentence by
failing to “meaningfully consider” her timely guilty plea or the findings in Dr. Moran’s
report.  Specifically, she contends that her sentence does not account for her low mental
functioning, her history of sexual abuse, and her low risk of re‐offending, 18 U.S.C.
§ 3553(a)(1)‐(2). 

       A district court need not comment on every argument a defendant raises, but if a
sentencing court gives little or no attention to a defendantʹs principal argument, we may lack
confidence that the court adequately considered the relevant factors.  United States v.
Cunningham, 429 F.3d 673, 679 (7th Cir. 2005).  On the other hand, “if anyone acquainted
with the facts would have known without being told why the judge had not accepted the
argument,” then the court need not specifically comment.  Id.  

       In this case, even though the court did not specifically refer to Dr. Moran’s report, it
made clear its belief that the psychological issues did not outweigh the disturbing nature of
Wheaton’s crime.  First, the court acknowledged Wheaton’s weaknesses, stating that she was
“not a strong person,” was “easily influenced [and] led astray,” and was “highly dependent
on having a man in [her] life,” all factual conclusions from Dr. Moran’s report.  The court,
however, did not believe that those factors alone contributed to her behavior, or that they
mitigated her crime.  The court noted that she admitted to sexual contact with her daughters
before the incident with Smith and that she did so for her own gratification.  The court also
discussed Wheaton’s experience of sexual abuse and her previous mental health problems,
but noted that she was able to seek out help in the past.  The court’s conclusion that there
were “no mitigating factors” does not mean that it did not consider the evidence, only that
did not afford it the weight that Wheaton had hoped. 

        In addition, Wheaton does not explain in her brief why she has a low risk of re‐
offending, and in fact Dr. Moran came to the opposite conclusion: “She is currently at‐risk
for further exploitation, given the fact that she has started up a written correspondence with
a male prison inmate in Wisconsin.”  And a timely plea is not a § 3553(a) factor; rather,
Wheaton’s guilty plea was the basis for her three‐level adjustment for acceptance of
responsibility, U.S.S.G. § 3E1.1. 

       Wheaton next argues that her sentence at the statutory maximum is unreasonable
because it leaves no room for a higher penalty to deter worse offenders.  She asserts that,
under the theory of marginal deterrence, “the harshest sentence should be reserved for the
most culpable behavior.”  United States v. Newsom, 402 F.3d 780, 785‐86 (7th Cir. 2005).  She
does not address the district court’s rejection of her marginal deterrence argument: it found
her crime “about as bad as it gets.”
No. 08‐3462                                                                              Page 4
        Arguing by analogy to other cases, Wheaton urges that her sentence was far longer
than sentences imposed on other defendants whose sexual exploitation crimes were worse
than her own.  Compare United States v. Schmeilski, 408 F.3d 917 (7th Cir. 2005) (concurrent
terms of 213 and 60 months in prison); United States v. Jordan, 435 F.3d 693 (7th Cir. 2006) (a
statutory maximum term of 240 months in prison); Newsom, 402 F.3d 780 (324 months in
prison); United States v. Snyder, 189 F.3d 640 (7th Cir. 1999) (168 months in prison).  But the
district court had discretion to disagree with other judges’ decisions about the relative
weight of various sex crimes, especially in light of Wheaton’s applicable guideline range. 
Moreover, Wheaton’s crime was different from the crimes committed by the defendants in
Schmeilski, Jordan, Newsom, and Snyder, and subject to different guideline enhancements, see
U.S.S.G. § 2G2.1(b).  Unlike Schmeilski, 408 F.3d at 918, and Jordan, 435 F.3d at 694, Wheaton’s
victims were under 12 years old.  Unlike those cases and Newsom, 402 F.3d at 781‐82,
Wheaton drugged the children.  And unlike Jordan, 435 F.3d at 694, or Snyder, 189 F.3d at 643,
and even unlike Smith, Wheaton was the parent of the victims.  The district court focused
specifically on her status as a parent when it rejected her marginal deterrence argument:
“And when it involves your own children, it’s just impossible to understand how someone
could have done that.”  The court was within its authority to conclude that Wheaton’s crime
warranted the maximum authorized sentence.

       Finally, we note that were it not for the 30‐year statutory maximum, Wheaton could
have received an even longer sentence. See 18 U.S.C. § 2251(e).  Her original guideline range
was life imprisonment, a sentence that the district court considered “a real possibility.” 
Wheaton caught a break when she pleaded guilty to only one count, and the district court
did not impose an unreasonable sentence.

                                                                                   AFFIRMED.